         2:17-cr-20037-JES-JEH # 169       Page 1 of 12                                        E-FILED
                                                               Friday, 07 December, 2018 05:08:49 PM
                                                                          Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
         Plaintiff,                        )
                                           )
vs.                                        )       Crim. No. 17-20037
                                           )
BRENDT A. CHRISTENSEN,                     )       Hearing Requested
                                           )
         Defendant.                        )

           REPLY TO GOVERNMENT’S RESPONSE TO MOTION TO BAR AND
           SUPPRESS IDENTIFICATION TESTIMONY AND EVIDENCE (R. 146)

         Now comes the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and for his Reply to the Government’s Response to his Motion to Bar and

Suppress Identification Testimony and Evidence (R #146), states as follows:

I.       The expected testimony of E.H. and K.K. is not relevant, and admissible, under
         the Federal Rules of Evidence.

      In its response, the Government contends that “evidence of the defendant’s recent,

prior attempts to lure other women into his car…” is relevant and admissible to “…(1)

connecting the defendant to the black Saturn Astra during the relevant time period; (2)

establishing his preparation and plan of driving around campus looking for female

student victims; and (3) showing the defendant’s method of inveiglement by pretending

to be a police officer…”. (R. #146, p. 5). It is also relevant, the Government argues, to

the false statement charges in Counts 1 and 2 of the Superseding Indictment, because “it



                                               1
       2:17-cr-20037-JES-JEH # 169        Page 2 of 12



tends to show that the defendant did not stay home and play video games all day on

Friday, June 9, 2017, as he told the FBI agents on June 12, 2017.” Id.

       The Government’s arguments, however, are specious, and should be rejected by

this Court, as there is no basis for either E.H’s or K.K.’s expected testimony as having

any tendency of proving that it was the defendant, Brendt A. Christensen, who

approached E.H. in the “black sedan”on June 9, 2017, or K.K. in the “dark, older

hatchback” on June 7, 2017, and either attempted to induce E.H. to get into the vehicle,

or who “cat called” to K.K. while the vehicle was stationary in traffic on the street.

       Moreover, E.H.’s utterly vague description of the “white male in the black four-

door sedan” whom she encountered on the morning of June 9, 2017, and her selection of

photograph #3 from the array on June 14, 2017, at the FBI field office in Champaign,

because the person depicted therein “shared the most characteristics with the individual

who approached her in the car,” even though she was not positive and could not say for

certain that the man she observed was depicted in the photos, is so general and

nondescript as to amount to no identification of Mr. Christensen at all.

       And K.K.’s identification of another individual’s photo from that of Mr.

Christensen from the same photo array, and her equally vague and non-descript

description of the man, strongly establishes that Mr. Christensen was not the man who

“cat called” to her from his car on June 7, 2017. Because such evidence does not come

close to proving, by any reliable means, that Mr. Christensen was the man who

approached E.H. on June 9, 2017, or K.K. on June 7, 2017, while seated in a vehicle and

                                             2
       2:17-cr-20037-JES-JEH # 169         Page 3 of 12



wearing sunglasses, this Court should bar the Government from making any use of it as

evidence at the trial of this case.

       It is telling that the Government doesn’t address or even mention United States v.

Westmoreland, 312 F.3d 302, 311 (7th Cir. 2002), in its response. In that case, the Seventh

Circuit found that it was error for the district court to admit into evidence a false letter

that was purportedly authored by the defendant’s wife and submitted at the sentencing

hearing of the defendant’s earlier drug trial. According to the court, the relevance of the

letter was questionable, given the letter’s true author was never established, and there

was no evidence that the defendant knew of or authorized the letter being submitted to

the court in an effort or attempt to obstruct justice.

       Instead, the Government cites United States v. Romero, 189 F.3d 576, 588 (7th Cir.

1999)(finding defendant’s prior recorded phone conversations with other potential

victims “highly probative of Romero’s intent), and United States v. Diekhoff, 535 F.3d 611

(7th Cir. 2008)(evidence of defendant’s prior kidnapping relevant as bearing directly on

defendant’s state of mind), cases that are completely inapposite, where, as in Romero,

the evidence established beyond any doubt that it was the defendant who engaged in

prior recorded phone conversations with other potential victims (Romero), and where,

as in Diekhoff, it was undisputed that the defendant was previously convicted of

kidnapping.

       Here, on the other hand, the expected testimony of E.H. and K.K. concerning

their vague descriptions of the white male wearing dark sunglasses who approached or

                                              3
       2:17-cr-20037-JES-JEH # 169        Page 4 of 12



“cat called” them from his vehicle on separate dates and locations falls far short of

establishing that it was Mr. Christensen who did what they described to the police.

And finally, whatever probative value, if any, such evidence may have, it is

substantially outweighed by the danger of unfair prejudice, confusing the issues, and

misleading the jury that would result to Mr. Christensen if such evidence is admitted at

trial in a case where he is charged with kidnapping resulting in death and is facing the

death penalty if convicted.

       For all of the foregoing reasons, this Court should bar the Government from

using this evidence in any manner against Mr. Christensen at trial under Rules 401, 403,

and 404(b), Fed.R.Evid.

II.    The expected testimony of E.H. and K.K. should be suppressed as the result of
       unnecessarily suggestive identification procedures that give rise to a
       substantial likelihood of irreparable misidentification.

       This Court has ruled that it will schedule a hearing on Mr. Christensen’s motion

to bar and suppress identification testimony and evidence sometime in January, 2019, to

accommodate an expert witness for the defense who resides out of state and is not

available to travel to the Central District of Illinois during the month of December, 2018.

At that hearing, the defense will present evidence and argument that the FBI’s

composition of the photographic array, and the manner in which it was presented to

E.H. and K.K. and June 14, 2017, was unnecessarily suggestive and conducive to

substantial likelihood of irreparable misidentification. Perry v. New Hampshire, 565 U.S.

228 232 (2012) (quoting Simmons v. United States, 390 U.S. 377, 384 (1968)).

                                             4
       2:17-cr-20037-JES-JEH # 169         Page 5 of 12



       As the Supreme Court has long recognized, “reliability is the linchpin in

determining the admissibility of identification testimony.” Manson v. Brathwaite, 432

U.S. 98, 114 (1977). In assessing whether an identification was reliable, a court should

consider the following factors: (1) the opportunity of the witness to view the criminal at

the time of the crime (or prior to the identification), (2) the witness's degree of attention

during such an opportunity, (3) the accuracy of the witness's prior description of the

criminal, if he made one, (4) the level of certainty demonstrated at the time of the

identification, and (5) the time between the crime and the identification. Id. at 114;

United States v. Curry, 187 F.3d at 768. Therefore, because of the fact-intensive nature of

the “reliability factors” for determining the admissibility of identification testimony, an

evidentiary hearing is necessary for this Court to make appropriate findings on the

issues raised in Mr. Christensen’s motion to bar and suppress.

       In United States v. Ford, 683 F.3d 761, 766 (7th Cir. 2012), the Seventh Circuit

observed that, “[a]s awareness of the frequency of mistakes in eyewitness identification

has grown (see, e.g., Jon B. Gould & Richard A. Leo, “One Hundred Years Later:

Wrongful Convictions After a Century of Research,” 100 J. Crim. L. & Criminology 825,

841–42 (2010); Innocence Project, “Reevaluating Lineups: Why Witnesses Make

Mistakes and How to Reduce the Chance of a Misidentification” 3–4 (2009), www.

innocence project. org/docs/Eyewitness_ ID_ Report. pdf (visited May 31, 2012);

Richard A. Wise et al., “How to Analyze the Accuracy of Eyewitness Testimony in a

Criminal Case,” 42 Conn. L. Rev. 435, 440–41 (2009); Sandra Guerra Thompson,

                                              5
       2:17-cr-20037-JES-JEH # 169         Page 6 of 12



“Beyond a Reasonable Doubt? Reconsidering Uncorroborated Eyewitness Identification

Testimony,” 41 U.C. Davis L. Rev. 1487, 1490–91, 1497–98 (2008); Brandon L. Garrett,

“Judging Innocence,” 108 Colum. L. Rev. 55, 60 (2008); Samuel R. Gross et al.,

“Exonerations in the United States 1989 Through 2003,” 95 J. Crim. L. & Criminology

523, 542 (2005)), so has the need for judges to be especially wary about suggestive arrays

shown potential witnesses.” This is so, because“[e]ven under the best circumstances, the

probability of erroneous identification of a stranger seen briefly is uncomfortably high.”

United States v. Brown, 471 F.3d 802, 804 (7th Cir. 2006). And yet, “despite its inherent

unreliability, much eyewitness identification evidence has a powerful impact on juries.”

Watkins v. Sowders, 449 U.S. 341, 352 (1981) (Brennan, J., dissenting).

       In recognition of such concerns, former Deputy Attorney General Sally Q. Yates,

in her Memorandum to all heads of Department of Justice Law Enforcement Agencies

and all federal prosecutors concerning “Eyewitness Identification: Procedures for

Conducting Photo Arrays,“ issued January 6, 2017, stated, “[e]yewitness identifications

play an important role in our criminal justice system, both by helping officers and

agents identify suspects during an investigation and by helping juries determine guilt at

trial. It is therefore crucial that the procedures law enforcement officers follow in

conducting those identifications ensure the accuracy and reliability of evidence elicited

from eyewitnesses.” And to promote sound professional practices and consistency

across the Department’s law enforcement efforts, the memorandum outlines the various

procedures that federal law enforcement agents are required to employ in composing

                                             6
       2:17-cr-20037-JES-JEH # 169        Page 7 of 12



and administering photo arrays in criminal investigations effective January 6, 2017. A

copy of the DOJ policy is attached to the Mr. Christensen’s motion as Exhibit A and is

referenced throughout his argument to suppress E.H. and K.K.’s expected testimony.

       That DOJ policy, which was in effect for over six months before Mr.

Christensen’s arrest, and which defense counsel obtained from the DOJ Office of Public

Affairs via the internet at https://www.justice.gov/opa/pr/justice-department-

announces-department-wide-procedures-eyewitness-identification, applies to agents at

FBI, Drug Enforcement Administration (DEA), Bureau of Alcohol, Tobacco, Firearms

and Explosives (ATF) and the U.S. Marshals Service, and is intended to guide federal

prosecutors when deciding whether to charge a case involving an eyewitness

identification. (See Exhibit A)

       In view of such serious and well-founded concerns about the reliability of

eyewitness identification procedures, and the pressing need for uniform standards and

protocols for federal law enforcement agencies in conducting their investigations, it is

disconcerting, to say the least, that the Government chides Mr. Christensen and his

defense counsel in its response for “improperly attaching this internal DOJ

memorandum as an exhibit to his motion, claims it creates rights enforceable in this

criminal proceeding, and argues that non-compliance with the ‘best practices’ renders

the identification unreliable and inadmissible.” (R. #146, p. 11).

       Whatever “impropriety” the Government is referring to is unclear from its

response. What is readily apparent, however, is that the Government’s implicit

                                             7
       2:17-cr-20037-JES-JEH # 169        Page 8 of 12



acknowledgment that it “didn’t get the memo,” and that it didn’t follow the memo’s

directives in Mr. Christensen’s case, is all in derogation of the DOJ department-wide

policy that was in effect on June 14, 2017, and that has not since been rescinded or

revoked and that requires:

      except in exceptional circumstances, agents should administer photo arrays
      using either “blind” procedures (where the administrator is not involved in the
      investigation and does not know what the suspect looks like) or “blinded”
      procedures (where the administrator takes steps to ensure he or she cannot see
      the order or arrangement of the photographs viewed by the witness). In addition,
      the new policy stresses the importance of documenting a witness’s self-reported
      confidence at the moment of the initial identification, reflecting a growing body
      of research that such confidence is often a more reliable predictor of eyewitness
      accuracy that a witness’s confidence at the time of trial. The department’s new
      procedures call on agents to document the identification either by video- or
      audio-recording the test, or by having the administrator transcribe the witness’s
      statement as close to verbatim as possible.

(See attached Exhibit A).

      Mr. Christensen and his defense team intend to present evidence and testimony

at the hearing on this motion to prove that the corrupting effect of the FBI’s composition

and administration of the photographic array to E.H. and K.K. makes any photographic

identification and testimony at trial by E.H. and K.K. both unreliable and inadmissible

as evidence.

      Accordingly, because the evidence at the hearing on this motion will show that

the Government employed a photographic array that was both unnecessarily

suggestive and conducive to giving rise to a very substantial likelihood of irreparable

misidentification, this Court should bar the Government from introducing any


                                            8
       2:17-cr-20037-JES-JEH # 169         Page 9 of 12



identification testimony and evidence of E.H. and K.K. at trial. Perry, 565 U.S. at 232;

Ford, 683 F.3d at 766.



                                   Respectfully submitted,

                                   BRENDT A. CHRISTENSEN, Defendant

By:    /s/Elisabeth R. Pollock                   /s/ George Taseff
       Assistant Federal Public Defender         Assistant Federal Public Defender
       300 West Main Street                      401 Main Street, Suite 1500
       Urbana, IL 61801                          Peoria, IL 61602
       Phone: 217-373-0666                       Phone: 309-671-7891
       FAX: 217-373-0667                         Fax: 309-671-7898
       Email: Elisabeth_Pollock@fd.org           Email: George_Taseff@fd.org

       /s/ Robert Tucker                         /s/ Julie Brain
       Robert L. Tucker, Esq.                    Julie Brain, Esq.
       7114 Washington Ave                       916 South 2nd Street
       St. Louis, MO 63130                       Philadelphia, PA 19147
       Phone: 703-527-1622                       Phone: 267-639-0417
       Email: roberttuckerlaw@gmail.com          Email: juliebrain1@yahoo.com




                                             9
      2:17-cr-20037-JES-JEH # 169        Page 10 of 12




                              CERTIFICATE OF SERVICE

      I hereby certify that on December 7, 2018, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to the filing: Mr. Eugene Miller and Bryan David Freres, Assistant United States

Attorneys, 201 South Vine Street, Urbana, IL 61801, and Mr. James B. Nelson, Trial

Attorney, Capital Case Section, 1351 F Street NW, Room 625, Washington, D.C. 20004.

A copy was also mailed to Mr. Christensen.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                           10
2:17-cr-20037-JES-JEH # 169   Page 11 of 12




                          EXHIBIT A
2:17-cr-20037-JES-JEH # 169   Page 12 of 12
